                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE ELLIS WALLACE,                             Case No. 17-cv-05488-SI
                                   8                      Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     DAVIS, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motion for summary judgment has been granted on the merits. Judgment is

                                  14   now entered in favor of defendants and against plaintiff.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: February 15, 2019

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
